Title: Schweighauser to the American Commissioners, 24 September 1778: résumé
From: Schweighauser, Jean-Daniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, September 24, 1778: I received your letter of the 14th [13th] only yesterday covering one from Capt. Richard, together with the documents relative to the cargo of rice and indigo shipped by A[braham] Livingston of Charles Town. The person in charge of the vessel, M. Peltier du Doyer, tells me that, on orders from M. de Beaumarchais, he has already sold the cargo except for a few casks of inferior indigo. I expressed suprise at this imprudent action. Until I receive further instructions from you, I will do nothing more. I am extremely happy to learn that an exchange of prisoners will soon take place. As to my commission of 5%, please consider the trouble and expense attendant on my situation. I must supply interpreters, outfitters and repairmen, and provide for the considerable needs of the prisoners. If I am to receive only 2% I must charge the travelling expenses of my representatives at Brest and Lorient. M. Penet and M. Thomas Morris offer precedents for my own demands which I do not think unreasonable.>
